       Case 1:16-cv-05263-AKH Document 313 Filed 11/08/18 Page 1 of 5



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


FRONTPOINT ASIAN EVENT DRIVEN FUND,
L.P., and SONTERRA CAPITAL MASTER FUND,
LTD., on behalf of themselves and all others
similarly situated,
                                   Plaintiffs,    Docket No.: 1:16-cv-05263-AKH

                    v.

CITIBANK, N.A., CITIGROUP INC., BANK OF          REPLY MEMORANDUM OF
AMERICA CORPORATION, BANK OF AMERICA,            THE SINGAPORE BANKS IN
N.A., JPMORGAN CHASE & CO., JPMORGAN             SUPPORT OF THEIR
CHASE BANK, N.A., THE ROYAL BANK OF              MOTION FOR
SCOTLAND PLC, THE ROYAL BANK OF                  RECONSIDERATION OR,
SCOTLAND GROUP PLC, RBS SECURITIES               ALTERNATIVELY,
JAPAN LIMITED, UBS AG, UBS SECURITIES            CERTIFICATION FOR
JAPAN CO. LTD., ING GROEP N.V., ING BANK         INTERLOCUTORY APPEAL
N.V., ING CAPITAL MARKETS LLC, BNP
PARIBAS, S.A., BNP PARIBAS NORTH AMERICA,
INC., BNP PARIBAS SECURITIES CORP., BNP
PARIBAS PRIME BROKERAGE, INC., OVERSEA-
CHINESE BANKING CORPORATION LTD.,
BARCLAYS PLC, BARCLAYS BANK PLC,
BARCLAYS CAPITAL INC., DEUTSCHE BANK
AG, CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, CREDIT AGRICOLE S.A.,
CREDIT SUISSE GROUP AG, CREDIT SUISSE AG,
CREDIT SUISSE INTERNATIONAL, STANDARD
CHARTERED BANK, STANDARD CHARTERED
PLC, DBS BANK LTD., DBS GROUP HOLDINGS
LTD., DBS VICKERS SECURITIES (USA) INC.,
UNITED OVERSEAS BANK LIMITED, UOB
GLOBAL CAPITAL LLC, AUSTRALIA AND NEW
ZEALAND BANKING GROUP, LTD., ANZ
SECURITIES, INC., THE BANK OF TOKYO-
MITSUBISHI UFJ, LTD., THE HONGKONG AND
SHANGHAI BANKING CORPORATION LIMITED,
HSBC BANK USA, N.A., HSBC HOLDINGS PLC,
HSBC NORTH AMERICA HOLDINGS INC., HSBC
USA INC., MACQUARIE BANK LTD.,
MACQUARIE GROUP LTD., COMMERZBANK AG,
AND JOHN DOES NOS. 1-50,
                            Defendants.
         Case 1:16-cv-05263-AKH Document 313 Filed 11/08/18 Page 2 of 5



               DBS Bank Ltd. (“DBS”), Oversea-Chinese Banking Corporation Ltd. (“OCBC”),

and United Overseas Bank Limited (“UOB”) (collectively, the “Singapore Banks”), by and

through their undersigned counsel, respectfully submit this reply memorandum in further support

of their motion for reconsideration or, alternatively, certification for interlocutory appeal. The

Singapore Banks join in, adopt, and incorporate by reference the arguments set forth in the Reply

Memorandum In Further Support of The Hongkong and Shanghai Banking Corporation Ltd.’s

Motion for Reconsideration or, Alternatively, Certification for Interlocutory Appeal (the “HBAP

Reply Memorandum”), and in further support thereof, respectfully state as follows:

               The two separate arguments set forth in Plaintiff’s Memorandum of Law in

Opposition to the Singapore Banks’ motion (“Opposition” or “Opp.”) add nothing to the other

arguments responded to in the HBAP Reply Memorandum. First, as with HBAP, Plaintiff does

not dispute that the Court was incorrect in concluding that the Singapore Banks are “alleged to

have substantial presence in the U.S.” Opinion at 19. Instead, the Opposition incorrectly asserts,

that this is “irrelevant.” Opp. at 1. But the Court itself identified that erroneous belief as the

basis for its holding that the second part of the due process test – that “the assertion of personal

jurisdiction ‘would comport with fair play and substantial justice’” – was “readily met.” Id.

(citation omitted).

               As explained in the Singapore Defendants’ opening brief, each of these

defendants is a financial institution organized and existing under the laws of Singapore, with its

headquarters and principal place of business in Singapore, and each had only a tiny presence in

the United States, consisting of one or two small offices that employed in total only about 30

(DBS and OCBC) or 50 (UOB) people. None of those offices had any involvement in the

submission of the SIBOR benchmark, and none engaged in any SIBOR- or SOR-based
         Case 1:16-cv-05263-AKH Document 313 Filed 11/08/18 Page 3 of 5



derivatives trading in the United States. See Opening Brief at 1-2. In sum, the Singapore Banks

did not have a “substantial presence” in the United States, and none engaged in activities here

such that it “could foresee being haled into court [here],” Licci ex re. Licci v. Lebanese Canadian

Bank, SAL, 732 F.3d 161, 170 (2d Cir. 2013), for claims having nothing to do with its extremely

limited activities in this country. Plaintiff offers no authority for its assertion that the exercise of

jurisdiction satisfies due process simply because these are “three wealthy multinational banks”

that “would have the resources to defend a lawsuit in the United States.” Opp. at 1-2.

                Second, Plaintiff mistakenly argues that “the Singapore Banks misunderstand the

nature of the conspiracy Plaintiff has alleged.” Opp. at 2. But it is Plaintiff that mischaracterizes

the nature of the allegations against the Singapore Banks in its SAC. Plaintiff claims that “the

Court expressly found that Plaintiff had plausibly alleged that all Panel Members conspired to

manipulate financial products in the United States, ‘whether or not they themselves traded

derivatives in the U.S.’” Id. (emphasis added in Opp.) However, the SAC contains no such

allegations with respect to the Singapore Defendants. Indeed, the SAC does not even allege any

trading of SIBOR- or SOR-based derivatives by the Singapore Defendants during the alleged

class period, whether in New York or elsewhere, either in the paragraphs of the SAC that

identify and describe the Singapore Defendants, see SAC ¶¶ 112-13 (OCBC), 133 (DBS), 135

(UOB), or in any other part of the SAC. Although Plaintiff alleges that various Defendants used

certain cities as “hubs for their interest rate and/or foreign exchange derivatives trading,” the

three Singapore Banks are notably absent from those allegations. SAC ¶ 25. In addition,

although Heading 4 above paragraph 70 of the SAC asserts that “Each Defendant Purposefully

Availed Itself of the Privilege of Trading SIBOR- and SOR- Based Derivatives with U.S.

Investors,” the succeeding paragraphs contain no references to any such trading by the Singapore



                                                   2
         Case 1:16-cv-05263-AKH Document 313 Filed 11/08/18 Page 4 of 5



Defendants in any location during the alleged class period.1 Moreover, while the SAC contains

allegations of trading of SIBOR-based derivatives by certain Defendants in the U.S. or with U.S.

customers, see, e..g., ¶¶ 6, 22, 24, 26, 29, 33, 38, none of those allegations mentions trading by

any of the Singapore Banks or alleges that the Singapore Banks profited through SIBOR-based

derivatives trading anywhere.

               Given this absence of allegations against the Singapore Defendants, Plaintiff lacks

any support for its contention that “by helping some Panel Members profit from manipulated

trades in the United States, they obtained insider knowledge of the rates and the chance to be

assisted in turn on their own trades in the future.” Opp. at 2. Similarly, there is no support for

Plaintiff’s assertion that the SAC “plausibly alleged that [the Singapore Banks] conspired to

manipulate financial products in the United States.” Id.




1
       Plaintiff’s allegation that various defendants, including OCBC, “are listed” on Bloomberg as offering
       SIBOR- or SOR-based derivatives relies on screenshots from October 28, 2016, which are irrelevant to
       OCBC’s alleged activities during the alleged class period, which ended almost five years earlier. SAC, Ex.
       G.


                                                       3
         Case 1:16-cv-05263-AKH Document 313 Filed 11/08/18 Page 5 of 5



                                         CONCLUSION

               For the foregoing reasons, and those set forth in the HBAP Reply Memorandum,

the Singapore Banks respectfully request that the Court grant their motion for reconsideration

and dismiss the SAC in its entirety as against the Singapore Banks, or, in the alternative, certify

the Opinion, with respect to this issue, for immediate appeal pursuant to 28 U.S.C. § 1292(b).

Dated: November 8, 2018

Respectfully submitted,

 /s/ Gary W. Kubek                                     /s/ C. Fairley Spillman
Gary W. Kubek                                         C. Fairley Spillman
Erica S. Weisgerber                                   AKIN GUMP STRAUSS HAUER &
DEBEVOISE & PLIMPTON LLP                              FELD LLP
919 Third Avenue                                      1333 New Hampshire Avenue, N.W.
New York, New York 10022                              Washington, D.C. 20036
Telephone: (212) 909-6000                             Telephone: (202) 887-4000
Fax: (212) 909-6836                                   fspillman@akingump.com
gwkubek@debevoise.com
eweisgerber@debevoise.com                             Nicholas Adams
                                                      580 California Street
Attorneys for Defendant DBS Bank Ltd.                 San Francisco, CA 94104
                                                      Telephone: (415) 765 9529
                                                      nadams@akingump.com

                                                      Attorneys for Defendant Oversea-Chinese
                                                      Banking Corporation Limited
 /s/ Dale C. Christensen, Jr.
Dale C. Christensen, Jr.
Michael B. Weitman
SEWARD & KISSEL LLP
One Battery Park Plaza
New York, New York 10004
Telephone: (212) 574-1200
Fax: (212) 480-8421
christensen@sewkis.com
weitman@sewkis.com

Attorneys for Defendant United Overseas Bank Limited




                                                 4
